ON MOTION FOR REHEARING.
HAWKINS, Judge.
In our original opinion it was inadvertently stated that appellant was driving the car. In fact, Morrison was driving. Appellant was sitting to his right, or as some of the witnesses said, on the “outside.” The sheriff saw appellant throw out of the car some object which he took to be a fruit jar. About fifty yards farther on, the car appellant was in was forced into the ditch. The upholstery on the car was wet with whisky, and it was dripping from the running board. The sheriff handed one of the parties who was with him a flashlight and sent them back, telling them where to look for the object he had seen appellant throw out. At that point a jar of whisky was found. One of the parties with the sheriff testified that before the car was forced into the ditch he saw appellant with something in his hand holding it outside the car as though “he was trying to get the top off or trying to pour something out.”
There is no evidence, in the record indicating appellant’s innocent connection with the whisky. The state’s evidence is sufficient upon which to predicate the conclusion of appellant’s *501guilty knowledge of its presence and participation in its transportation.
The motion for rehearing is overruled.

Overruled.